Case 0:19-cv-63065-AMC Document 33 Entered on FLSD Docket 12/07/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                  Case No.: 0:19-cv-63065 BB

   RENEE MARO,

          Plaintiff,

   v.

   PRIMARY CARE PHYSICIANS OF
   HOLLYWOOD, P.L., and WOUND
   CARE MANAGEMENT SPECIALISTS,
   LLC,

          Defendants.
                                                /


                       CERTIFICATE OF COMPLIANCE WITH ORDER DE 32

         Being that Defendants responded to discovery, all documents which support the

  Defendants’ Defenses, have been turned over to Plaintiff’s Counsel. Additionally, Defendants

  have turned over all documents supporting their defenses, even not if asked for in discovery, which

  are known to date. Hence Defendants have comported with DE 32 and, hereby, notice their

  compliance.

                                                    LUBELL & ROSEN, LLC
                                                    Attorneys for Defendants
                                                    200 S. Andrews Ave, Suite 900
                                                    Fort Lauderdale, Florida 33301
                                                    Phone: (954) 880-9500
                                                    Fax: (954) 755-2993
                                                    e-mail : jhs@lubellrosen.com
                                                             alr@lubellrosen.com

                                                    By /s/ Joshua H. Sheskin, Esq.
                                                       Joshua H. Sheskin, Esquire
                                                       Florida Bar No.: 93028
                                                       Amber L. Ruocco, Esquire
                                                       Florida Bar No. 121669


                                                    1
